                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

RYAN D. HOBBS,

                             Plaintiff,             :      Case No. 1:17-cv-441

                                                           District Judge Michael R. Barrett
       -   vs   -                                          Magistrate Judge Michael R. Merz

DEREK FAULKNER, et al.,

                             Defendants.            :



  REPORT AND RECOMMENDATIONS ON FIFTH MOTION FOR
               RELIEF FROM JUDGMENT


       This Court entered final judgment dismissing this case on March 29, 2019 (ECF Nos. 75,

76). Since that time Plaintiff has filed five Motions for Relief from Judgment under various

theories (ECF Nos. 82, 85, 96, 115, 118). None of them have had any merit. The instant Motion

merely rehearses Plaintiff’s theory that the Court lacks authority to dismiss a case under

Fed.R.Civ.P. 12(b)(6) without allowing discovery. That simply is not the law. Bell Atlantic Corp.

v. Twombly, 550 U.S.544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       The Court final judgment is sound and should not be reopened. Plaintiff’s instant Motion

should be denied.



November 26, 2019.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge

                                               1
                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                2
